Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered May 31, 1995, convicting defendant upon his plea of guilty of the crimes of murder in the second degree and assault in the first degree.
Defendant’s contention that County Court abused its discretion by denying his motion to withdraw his guilty plea is without merit. Our review of the minutes of the plea allocution discloses that County Court fully advised defendant of the consequences of his plea and that defendant, in the presence of defense counsel, then pleaded guilty without hesitation or protestations of innocence (see, People v Stone, 193 AD2d 838, 839). We conclude that defendant’s plea was voluntary, knowing and intelligent and that County Court did not abuse its discretion by denying his motion to withdraw it (see, People v Evans, 193 AD2d 960, 961). Defendant’s remaining contentions have been examined and found to be without merit.
Mercure, J. P., White, Casey, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.